                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


STEVEN BELL,

               Plaintiff,

               v.                                       CASE NO. 18-3232-SAC

(FNU) ENGLISH, Warden,
USP-Leavenworth, et al.,

               Defendants.


                               MEMORANDUM AND ORDER

       Plaintiff proceeds pro se and in forma pauperis in this prisoner civil rights action. On

January 15, 2019, the Court entered a Memorandum and Order and Order to Show Cause

(Doc. 8) (“MOSC”), granting Plaintiff until February 4, 2019, in which to show good cause why

Plaintiff’s Complaint (Doc. 1) should not be dismissed for the reasons stated in the MOSC.

Plaintiff was also granted until February 4, 2019, in which to file a complete and proper amended

complaint to cure all the deficiencies set forth in the MOSC. Plaintiff has failed to respond to the

MOSC.

       In the MOSC, the Court found that Plaintiff failed to allege adequate facts to support a

claim of retaliation. Plaintiff’s claims of retaliation are generally conclusory, lacking facts to

demonstrate any improper retaliatory motive.         Furthermore, the staff member that Plaintiff

claims retaliated against him is not named as a defendant. The Court also found that Plaintiff’s

complaint regarding the conditions of his confinement at USPL fails to state a claim of cruel and

unusual punishment. Plaintiff alleges no facts showing that Defendants “both knew of and

disregarded an excessive risk to [his] health or safety.” Plaintiff’s allegations fail to allege a



                                                 1
“sufficiently serious” deprivation or facts showing he is “incarcerated under conditions posing a

substantial risk of serious harm.” Plaintiff has also failed to allege “deliberate indifference” by

Defendants.

        The MOSC provides that “[i]f Plaintiff does not file an amended complaint within the

prescribed time that cures all the deficiencies discussed herein, this matter will be decided based

upon the current deficient Complaint.” Plaintiff has failed to respond to the MOSC within the

allowed time. The Court finds that this case should be dismissed for the reasons set forth in the

MOSC.

        IT IS THEREFORE ORDERED BY THE COURT that this case is dismissed for

failure to state a claim.

        IT IS SO ORDERED.

        Dated in Topeka, Kansas, on this 8th day of February, 2019.



                                             s/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge




                                                2
